DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the non-final Office Action filed 29 July 2022 and not repeated herein is overcome and hereby withdrawn.  The Examiner notes that the instant action is a non-final Office action.
Claim 9 does not have the proper status modifiers as it should be listed as "withdrawn".  Appropriate correction is required


Information Disclosure Statement
The information disclosure statement (IDS) filed on 30 September 2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Coggio et al.,  US 2018/0258314 (“Coggio”)(newly cited).
Regarding claims 1 and 5, Coggio discloses a coating composition comprising a liquid carrier and a polyester resin [abstract, 0002, 0026, 0033].  The polyester resin is formed from a diacid component and a diol component wherein the diacid component comprises at least 10 mol% of succinic acid [abstract, 0006-0014]. The diacid component of the polyester may additionally comprise another diacid which may be, inter alia, furandicarboxylic acid (FDCA) [0011].  The diol component may be, inter alia, 1,3-propanediol [0013].  As such, Coggio reasonably teaches that the polyester may have a diol component consisting of 1,3-propanediol and a diacid component consisting of least 10 mol% of succinic acid with the remainder (i.e. 0 to 90 mol%) being (FDCA).  Taking into consideration the molecular weight of each of the diol and diacid monomers, it is evident that the range of amounts of FDCA present in this embodiment of the polyester resin taught by Coggio would have encompassed, and therefore rendered obvious, the range of amounts of FDCA recited in claim 1 and 5 (see MPEP 2144.05).
While Coggio does not teach using the coating composition to coat a food or beverage container, this is merely an intended use. Applicant’s attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Coggio discloses a polyester coating composition as presently claimed, it is clear that the coating composition of Coggio would be capable of performing the intended use (i.e. coating a least some portion (including the exterior) of a food or beverage container) presently claimed as required in the above cited portion of the MPEP.
Regarding claim 2, the polyester resin has a number average molecular weight of from 1,000 to 10,000 [0024].
Regarding claim 3,  the polyester resin preferably has a Tg of from about 0 to about 60 °C [0024].
Regarding claim 4, Coggio does not teach or suggest that the polyester resin of the disclosed coating composition is required to comprise terephthalic acid.  As such, Coggio reasonably teaches a polyester resin which is free of terephthalic acid as claimed.
Regarding claim 7, the disclosed coating composition is preferably cured at about 120 to about 160 °C [0041].

Claims 1-5, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Westerhof et al., US 5,739, 215 in view of Zhang, et al., Recent Advances in the Catalytic Synthesis of 2,5-Furandicarboxylic Acid and Its Derivatives, ACS Catalysis, 2015, 5, 11, 6529-6544 (“Zhang”)(copy provided herewith)(both references newly cited).  
Regarding claims 1 and 5, Westerhof discloses a coating composition which is suitable for coating the interior surface of food/beverage can ends wherein the coating composition comprises a liquid carrier and a polyester resin (abstract, col. 3 lines 34-40, col. 4 lines 7-51, col. 6 lines 1-12).  Westerhof teaches an example (Example I) of the disclosed coating composition comprising a polyester resin that is formed by reacting 8.4 moles of ethylene glycol, 1.4 moles of propylene glycol, and 0.9 moles of trimethylol propane with 3.7 moles of terephthalic acid and 6.3 moles of isophthalic acid (col. 5 lines 30-50, col. 6 lines 1-12).  
Westerhof is silent regarding the polyester resin of the composition comprising furan groups in the polymer backbone.  
Zhang discloses that biomass is one of the most abundant renewable resources and that there is an urgent need to produce chemicals from renewable resources (page 6529, col. 1 under – “introduction”). Zhang teaches that FDCA can be produced from biomass via the selective oxidation of 5-hydroxymethylfurfural and FDCA is listed by the U.S. Department of energy as one of the top-12 value added chemicals produced from biomass (page 6529, col. 1 under – “introduction”).  Importantly, Zhang teaches that the most important application of FDCA is as building block for polymers including polyesters and that the most attractive way to use FDCA is as a replacement for terephthalic acid in polyesters ((page 6529, col. 2 under – “introduction”).  
Westerhof and Zhang are both directed towards polyester synthesis. In light of the teachings of Zhang, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have substituted the terephthalic acid used to produce polyester of Westerhof’s Example I with FDCA in order to take advantage of FDCA’s ability to be produced from biomass and because FDCA was recognized in the art to be a suitable substitute for terephthalic acid when producing polyester resins.  The resulting polyester would have been produced from 8.4 moles of ethylene glycol, 1.4 moles of propylene glycol, and 0.9 moles of trimethylol propane with 3.7 moles of FDCA acid and 6.3 moles of isophthalic acid.  By taking into account the molar mass of each of the monomer components it is evident that the backbone of the polyester resin would have comprised furan groups in an amount which falls within the claimed ranges.
Regarding claims 2 and 3, Westerhof teaches that the polyester resin of Example I has a molecular weight of 60,000 and a glass transition temperature of 53 °C (col. 5 lines 30-50).
Regarding claim 4, the polyester resin in the coating composition of modified Westerhof would have comprised FDCA instead of terephthalic acid and therefore would have been free of terephthalic acid.
Regarding claim 7, Westerhof teaches curing the disclosed coating compositions at temperatures of from about 160 to about 260 °C which renders obvious the claimed range.
Regarding claims 10 and 12, Westerhof teaches applying the disclosed coatings to the interior of metal can ends (col. 4 lines 42-51, claim 1).

Claims XXX are rejected under 35 U.S.C. 103 as being unpatentable over Prouvost et al., WO 2012/051540 A2 (“Prouvost”)(copy provided herewith) in view Konduri et al., WO 2015/056270 (“Konduri”)(copy provided herewith)(both references newly cited).
Regarding claims 1 and 5, Prouvost discloses a coating composition which is suitable for lining metal food and beverage cans [abstract, 006, 010]. The coating composition comprises liquid carrier and a copolyester resin which includes soft segments and hard segments [abstract, 006, 041-045, 0091].  The hard segments are preferably formed using an aromatic diacid monomers [050, 051].  Terephthalic acid is disclosed as being an example of a preferred aromatic monomer for forming the hard segments [050].  The hard segment also include a diol component which may be, inter alia, neopentyl glycol [051].  Prouvost teaches that the hard segments constitute at least 55 wt% of the copolyester of the coating compositions [0054].  
Prouvost is silent regarding the backbone of the copolyester resin comprising furan groups. 
Konduri teaches that 2,5-furandicarboxylic acid (FDCA) is found to be one of the most versatile building blocks for chemical and polymer applications since it can be obtained from green sources like widely available carbohydrates and cellulosic materials (page 1 lines 11-15).  Konduri goes on to teach FDCA is a replacement for terephthalic acid for the manufacture of various polyesters (page 1 lines 17-18).  
Prouvost and Konduri are both directed towards the use of aromatic dicarboxylic acid monomers in the production polyester resins.  In light of the teachings of Konduri it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized FDCA as the aromatic diacid or substituted the terephthalic acid in the copolyester of the coating composition of Prouvost because a) FDCA can be obtained from green sources like widely available carbohydrates and cellulosic materials and b) FDCA was art recognized to be a green replacement for terephthalic acid for the manufacture of polyesters.
The coating composition of modified Prouvost would have comprised a liquid carrier and a copolyester comprising hard and soft segments.  The copolyester would have comprised at least 55 wt% of hard segment. The hard segments would have been formed from FDCA and a diol wherein the diol is neopentyl glycol.  Given that in polyesters, the ratio of diol to diacid is roughly 1:1 and taking into consideration the molecular weight of the backbone structures formed from the FDCA and neopentyl glycol, the Examiner calculates that the hard segments of the copolyester would have comprised about 54.4 wt% of FDCA and 45.6 wt% of neopentyl glycol.   Further, considering that the copolyester may comprise 55 wt% of hard segments, modified Prouvost teaches a coating composition comprising a copolyester having 29.9 wt% furan groups in the backbone which falls within the claimed range.
Regarding claim 3, Prouvost teaches that the copolyester may have a Tg of from 10 to 50 °C [005].
Regarding claim 4, Prouvost teaches that the soft segments are preferably completely aliphatic [055].  As such, since it would have been obvious to have utilized FDCA instead of terephthalic in the hard segments, the copolyester in the coating composition of modified Prouvost would have been free of terephthalic acid.  
Regarding claim 7, Prouvost teaches curing the coating composition at about 220 to 260 °C [091] which overlaps, and therefore renders obvious, the claimed temperature range (see MPEP 2144.05).
Regarding claim 8, Prouvost teaches that the coating composition may be aqueous [091].
Regarding claims 10 and 12, Prouvost teaches coating the interior surface of metal food/beverage cans with the disclosed coating composition [0101].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Westerhof in view of Zhang as applied to claim 1 above, and further in view of  Oda, JP 2014/055204 (“Oda”)(previously cited).
Regarding claim 6, as is described above, modified Westerhof discloses a coating composition which is suitable for coating can ends.  Additionally, Westerhof teaches coating can ends via a roll coating method.  Modified Westerhof is silent regarding the viscosity of the composition.
Oda discloses a coating composition for use in coating metal food and beverage packaging via a roll coating method [abstract, 0001, 0017, 0018, 0069].  Oda teaches setting the viscosity of the coating so as to be within 20 to 100 mPa•s at 25 °C in order to ensure that the amount of coating composition that is transferred between the rolls is sufficient to produce a film having processability and wear resistance [0017].
Modified Westerhof and Oda are both directed towards coating compositions which are applied to metal food and beverage containers via a roll coating method. In light of the teaching of Oda it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have adjusted the viscosity of the coating composition of modified Westerhof so as to be within 20 to 100 mPa•s at 25 °C in order to ensure that the amount of coating composition that is transferred to between the rolls is sufficient to produce a film having processability and wear resistance.  The viscosity of the resulting coating composition would have rendered obvious the claimed viscosity range.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Prouvost in view of Konduri as applied to claim 10 above, and further in view of Seneker, US 2020/0207516 (“Seneker”)(previously cited).
Regarding claim 11, as is described above, modified Prouvost discloses a metal food beverage can comprising an interior coating formed for a polyester resin coating composition which meets the limitation of claim 10. 
Modified Prouvost is silent regarding the thickness of the coating.
Seneker discloses a metal food and beverage can comprising an interior coating formed from a polyester resin coating composition [abstract, 0001, 0005, 0307, 0331, 0332, 0350, 0394, claim 1].  Seneker teaches a coating thickness of from 4 to 6 µm [0331-0342]. 
Modified Prouvost and Seneker are both directed towards metal food and beverage cans comprising an interior coating formed from a polyester resin coating composition. In light of the teaching of Seneker it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the coated can of modified Prouvost so as to have a coating thickness of from 4 to 6 µm because such a thickness was art recognized to be a suitable thickness for polyester coatings formed on the interior of metal food and beverage cans.  The resulting food and beverage can would have read on the claimed food and beverage container.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While the Yamamoto reference is not relied upon in the instant grounds of rejection, in order to advance prosecution the Examiner considers addressing Applicant argument to be of value.  On pages 5 and 6 of the remarks Applicant asserts that beverage coatings must exhibit a stringent balance of difficult to achieve coating properties which distinguishes them from other coating compositions.  However, Applicant has not provided any objective evidence in support of this assertion nor do the claims recite any specific properties.  The Examiner notes that MPEP 2145 establishes that arguments of counsel cannot take the place of factually support evidence. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782